Exhibit 10.1
 
Confidential Treatment Requested – Redacted version
****  
Indicates that information has been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934. The omitted information has been filed separately with the Securities and
Exchange Commission.

 
Location - MOPAC Texas & MOPAC Seniority Districts
Contract Audit No. **** , CSS


CONTRACT FOR WORK OR SERVICES
 
THIS AGREEMENT (the “Agreement”) is made and entered into as of JANUARY 1, 2009
(the “Effective Date”) by and between UNION PACIFIC RAILROAD COMPANY, a Delaware
corporation (the “Railroad”); and WOOD ENERGY GROUP INC., a Missouri corporation
(the “Contractor”).
 
IT IS MUTUALLY AGREED BY AND BETWEEN THE PARTIES HERETO AS FOLLOWS:
 
Section 1.             NATURE AND LOCATION OF THE WORK OR SERVICES
 
A.           The work to be performed by the Contractor under this Agreement is
for providing supervision, labor, operated equipment, materials, transportation,
and permits to purchase, remove, and dispose of the Railroad’s used ties from
track programs and other online sources (the “Work”) in or near the MOPAC Texas
& MOPAC Southern Seniority Districts (hereinafter the “Job Site”). All material
released from projects during the term of this agreement shall become the
exclusive property of the Contractor at the time the materials are removed from
the track structure.
 
B.           The Work is more particularly described in Schedule of Billable
Service Items, attached hereto and made a part hereof; the general
specifications of the Railroad (hereinafter the “Specifications”), attached
hereto and made a part hereof; and the Terms & Conditions sheet (including the
Performance Compliance Matrix), attached hereto and made a part hereof.
 
Section 2.             REPRESENTATIONS AND WARRANTIES
 
A.           Contractor shall perform the Work in conformity with the standard
of care and skill employed by companies involved in similar activities for
projects of similar scope and complexity.
 
B.           Contractor’s personnel assigned by Contractor to perform the Work
are experienced, qualified, and licensed (if necessary or advisable) to perform
the Work and shall perform the work in a good and workmanlike manner.
 
C.           Contractor and its personnel assigned to perform the Work shall
comply in all respects with this Agreement, and all federal, state and local
laws, rules, regulations, orders, codes and ordinances applicable to the Work,
including environmental laws (if applicable) that are in effect at the time the
Work is performed.
 
D.           The Work shall not infringe on any patent, copyright, trademark, or
other intellectual property right.
 
E.           Railroad’s use of the Work, in accordance with Contractor’s
instructions, shall comply with all applicable laws, rules, regulations, order,
codes and ordinances.
 
F.           Contractor has the expertise necessary to perform the Work and
Railroad is entitled to rely on Contractor’s expertise, reports, data and/or
conclusions reached by Contractor in its performance of the Work.
 
G.           Contractor shall take all actions necessary to ensure the safety of
its employees, Railroad employees (if applicable) and the public.
 
H.           Contractor shall, at the Contractor’s own expense, furnish (unless
herein otherwise specifically provided) all superintendence, labor, tools,
equipment, materials, and supplies and all other things requisite and necessary
to perform the Work.
 
I.           Contractor has all necessary permits and/or licenses required to
perform the Work contemplated by this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested – Redacted version
****  
Indicates that information has been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of
1934. The omitted information has been filed separately with the Securities and
Exchange Commission.

 
J.           Contractor has submitted a Statement of Business and Legal
Relationships (the “Statement”) to the Railroad and the representations and
certifications therein are true and accurate as of the Effective Date of this
Agreement; and that said representations and certifications, by this reference,
are incorporated herein. The Contractor acknowledges the materiality of the
representations and certifications in the Statement.
 
Section 3.            COMPENSATION.
 
A.          In consideration of the performance of the Work, the Railroad will
pay to the Contractor an amount not to exceed **** (the “Maximum Price”) for
Work actually performed by the Contractor at the Contractor’s unit or lump sum
rates as set forth in the Schedule of Values / Schedule of Billable Services
Items, which includes all applicable sales and/or use taxes, which shall be
remitted to the proper taxing authority. The Maximum Price cannot be increased
without a written document executed by the Railroad. Any attempt by the
Contractor to otherwise increase the Maximum Price shall be void and of no
effect.
 
B.           Except as to progress payments, the amount shall be payable within
thirty (30) days after presentation of an electronic invoice in the Contract
Administration System (CAS) to cover the Work with reference to this Agreement.
 
C.           The Work and payments made therefore are not in any way contingent
upon the defeat or enactment of any legislative, regulatory, or administrative
proposal.
 
Section 4.         TERM; TERMINATION
 
A.           This Agreement for services shall continue for a period of 4
YEAR(S) from the Effective Date unless sooner terminated as provided herein (the
“Term”).
 
B.           Either party may terminate this Agreement at any time during the
Term, with or without cause, by providing the other party thirty (30) days
written notice of termination, provided Railroad has the right to terminate this
Agreement at any time immediately upon written notice to the Contractor if the
Work is, in the sole discretion of the Railroad, deemed unsatisfactory. Upon
termination, Railroad’s sole obligation to Contractor shall be to pay for Work
performed to the Railroad’s satisfaction through the date of termination at the
rates set forth in the Schedule of Values/Schedule of Billable Services Items.


Section 5.             INSURANCE REQUIREMENTS.
 
Contractor shall, at its sole cost and expense, procure and maintain during the
life of this Agreement (except as otherwise provided in this Agreement) the
following insurance coverage:
 
A.           Commercial General Liability insurance. Commercial general
liability (CGL) with a limit of not less than $5,000,000.00 each occurrence and
an aggregate limit of not less than $10,000,000.00. CGL insurance must be
written on ISO occurrence for CG 00 01 12 04 (or a substitute form providing
equivalent coverage).
 
The policy must also contain the following endorsement(s), which must be stated
on the certificate of insurance:
 
 
·
Contractual Liability Railroads ISO form CG 24 17 10 01 (or a substitute form
providing equivalent coverage) showing “Union Pacific Railroad Company Property”
as the designated Job Site.


 
2

--------------------------------------------------------------------------------

 
 
B.           Business Automobile Coverage insurance. Business auto coverage
written on ISO form CA 00 01 (or a substitute form providing equivalent
liability coverage) with a combined single limit of not less than $5,000,000.00
for each accident and coverage must include liability arising out of any auto
(including owned, hired, and non-owned autos).
 
The policy must contain the following endorsement(s), which must be stated on
the certificate of insurance:
 
 
·
Coverage For Certain Operations in Connection With Railroads ISO form CA 20 70
10 01 (or a substitute form providing equivalent coverage) showing “Union
Pacific Property” as the designated Job Site.

 
 
·
Motor Carrier Act Endorsement - Hazardous materials clean up (MCS-90) if
required by law.

 
C.           Workers Compensation and Employers Liability insurance. Coverage
must include but not limited to:
 
 
·
Contractor’s statutory liability under the worker’s compensation laws of the
state(s) affected by this Agreement

 
 
·
Employers’ liability (Part B) with limits of at least $500,000 each accident,
$500,000 disease policy limit $500,000 each employee

 
If Contractor is self insured, evidence of state approval and excess workers
compensation coverage must be provided.  Coverage must include liability arising
out of the U.S. Longshoremen’s and Harbor Workers’ Act, the Jones Act, and the
Outer Continental Shelf Land Act, if applicable.
 
D.           Alternate Employer endorsement. Worker’s compensation and
employer’s liability insurance must be endorsed with ISO form WC 00 03 01 A (or
a substitute form providing equivalent coverage) showing Railroad in the
schedule as the alternate employer which must be stated on the certificate of
insurance.
 
E.           Pollution Liability insurance. Pollution liability coverage must be
written on ISO form Pollution Liability Coverage Form Designated Sites CG 00 39
12 04 (or a substitute form providing equivalent liability coverage), with
limits of at least $5,000,000.00 per claim and an aggregate limit of
$10,000,000.00 with a deductible not to exceed $25,000.
 
Contractor warrants that any retroactive date applicable to the coverage under
the policy is the same as or precedes the Effective Date of this Agreement; and
that continuous coverage will be maintained or an extended discovery period will
be exercised for a period of 5 years beginning from the time the Work under this
Agreement is completed or if coverage is cancelled for any reason the extended
discovery period will be exercised for the maximum time allowed by the policy.
 
If the scope of Work as defined in this Agreement includes the disposal of any
hazardous or non-hazardous materials from the Job Site, Contractor must furnish
to Railroad evidence of pollution legal liability insurance maintained by the
disposal site operator for losses arising from the insured facility accepting
the materials, with coverage in minimum amounts of $1,000,000 per loss, and an
annual aggregate of $2,000,000.
 
F.          Umbrella or Excess insurance. If Contractor utilizes umbrella or
excess policies, these policies must “follow form” and afford no less coverage
than the primary policy.
 
G.          All insurance policies must be written by a reputable insurance
company acceptable to Railroad or with a current Best’s Insurance Guide Rating
of A- and Class VII or better, and authorized to do business in the state(s) in
which the Work is to be performed.

 
3

--------------------------------------------------------------------------------

 
 
Other Requirements
 
H.          The fact that insurance is obtained by Contractor or by Railroad on
behalf of Contractor will not be deemed to release or diminish the liability of
Contractor, including, without limitation, liability under the indemnity
provisions of this Agreement.  Damages recoverable by Railroad from Contractor
or any third party will not be limited by the amount of the required insurance
coverage.
 
I.           All policy(ies) required above (except worker’s compensation and
employers liability and professional liability) must include Railroad as
“Additional Insured” using ISO Additional Insured Endorsements CG 20 26, and CA
20 48 (or substitute forms providing equivalent coverage) which must be stated
on the certificate of insurance. The coverage provided to Railroad as additional
named insured shall, to the extent provided under ISO Additional Insured
Endorsement CG 20 26, and CA 20 48 provide coverage for Railroad’s negligence
whether sole or partial, active or passive, and shall not be limited by
Contractor’s liability under the indemnity provisions of this Agreement.
 
J.           Prior to commencing the Work, Contractor shall furnish Railroad
with a certificate(s) of insurance, executed by a duly authorized representative
of each insurer, showing compliance with the insurance requirements in this
Agreement.
 
K.          Punitive damages exclusion, if any, must be deleted (and the
deletion indicated on the certificate of insurance), unless (a) insurance
coverage may not lawfully be obtained for any punitive damages that may arise
under this Agreement; or (b) all punitive damages are prohibited by all states
in which this Agreement will be performed.
 
L.           Contractor waives all rights against Railroad and its agents,
officers, directors and employees, where permitted by law, for recovery of
damages to the extent these damages are covered by the workers compensation and
employers liability or commercial umbrella/excess liability insurance obtained
by Contractor required by this Agreement, which must be stated on the
certificate of insurance.
 
Section 6.        ENFORCEABILITY; CHOICE OF LAW; CHOICE OF FORUM.
 
This Agreement shall be governed, construed, and enforced in accordance with the
laws of the State of Nebraska. The arbitration mechanism set forth in this
Agreement shall be instituted and maintained only in Omaha, Nebraska and the
parties consent to their participation in such arbitration procedures in that
forum.
 
Section 7.            PROTECTION OF UTILITIES.
 
A.          Cables, lines, wires, circuits, conduit, pipes and other utility
facilities may be located on or under the Site and other property affected by
the Work, including fiber optic systems, railroad traffic control-related
systems and utility systems and facilities including electrical lines, natural
gas and water main pipelines and distribution/supply lines, and sewer pipes and
lines (the “Utilities”). Protection of Utilities is of extreme importance since
any break in or damage to Utilities could, among other things, disrupt service
to users, result in business interruption and loss of revenue and profits,
result in injury or death to persons and damage to property, cause other
economic losses, and/or create safety risks to the public. Accordingly,
Contractor shall (1) comply with all one-call and other requirements of the law
of the state where the Work is to be performed; (2) exercise due diligence in an
effort to determine from Railroad and all appropriate utilities,
telecommunications companies and other utility operations to determine if
Utilities are present in the area that is to be used or occupied by, or that
will be accessible to Contractor in connection with the Work, including by
telephoning Railroad at 1-800-336-9193 (between 6:30 a.m. and 8:00 p.m. Central
Time) to determine if Utilities are buried anywhere at such location(s); (3)
notify Railroad and coordinate with Railroad and any party who is determined to
be the operator of the Utilities to make suitable arrangements for the
relocation or other protection of the Utilities; (4) refrain from commencing
Work in the vicinity of the Utilities until Contractor verifies that such
relocation or other protection has been completed; and (5) require its
subcontractors to comply with (1) through (4) above. Railroad acknowledges and
agrees that Contractor will not be responsible for the cost to relocate or
otherwise protect the Utilities.
 
 
4

--------------------------------------------------------------------------------

 
 
B.           In addition to other indemnity provisions in this Agreement, to the
extent not prohibited by law, Contractor shall defend, indemnify and hold
Railroad harmless from and against all costs, liability, loss and expense
whatsoever (including, without limitation, consequential damages, attorney fees,
court costs, and expenses) arising out of any act or omission of Contractor, its
agents, contractors, subcontractors and/or employees, relating in any way to
Utilities, to the extent their acts or omissions cause or contribute to (1) any
disruption of service to users or damage for business interruption or loss of
revenues or profits; (2) any damage to or destruction of any Utilities; (3) any
injury or damage to property or injury to or the death of any persons; (4) any
other economic loss; (5) any other damage or liability whatsoever; or (6) the
assertion or filing of any claim, cause of action, or judgment whatsoever
relating to such matters. If this Subsection B is declared void or unenforceable
by a court of competent jurisdiction, it will be stricken, but the fact that it
has been so struck will not affect the enforceability of Subsection A above.


Section 8.             INDEPENDENT CONTRACTOR.


The Contractor, its agents and employees of the Contractor are not and shall not
be considered as employees of the Railroad. The Contractor shall be and remain
an independent contractor and nothing herein contained shall be construed
inconsistent with that status. If Railroad determines, in its sole discretion,
that any person employed by Contractor or any subcontractor is not performing
the Work in accordance with Contractor representations and warranties set forth
herein, then, upon Railroad’s request, Contractor shall permanently remove such
person from the Work unless otherwise agreed to in writing by Railroad. The
removal of such person shall not constitute a waiver of any other remedies
available to the Railroad for Contractor’s breach.
 
Section 9.            LIENS; DIRECT PAYMENTS.


Contractor shall pay in full all persons who perform labor upon or provide
services or materials in connection with the Work. Contractor shall not create,
permit or suffer any mechanic’s or materialmen’s liens of any kind or nature to
be created or enforced against any property of Railroad for any such work
performed. Railroad may, from time to time, elect to directly pay any person
employed by Contractor, or subcontractors, or any supplier, any sums due for
labor, material or supplies, and charge same to Contractor as so much paid on
this Agreement. Any election by Railroad to make such direct payments will not
in any way (a) release the Contractor from any of its obligations under this
Agreement (except its obligations to make such payments); or (b) impose upon
Railroad any liability to the persons thus paid or any other additional
liability or obligation.


Section 10.           RELEASE OF LIENS.


The Railroad is not required to make any payment to Contractor unless Contractor
shall previously have provided releases executed by all persons who might have
mechanic’s or materialmen’s liens, stop notices, or labor and material bond
rights against the project arising out of the Work.


A.           Progress payments, when provided for in Compensation section, shall
be determined as provided herein:


 
l.
During the progress of the Work, the Railroad’s representative shall cause
estimates to be made of the amount of Work done and/or materials furnished
during each calendar month (the “Estimates”). The Estimates will be based on
contract prices, if any, for materials, equipment and labor. The estimated value
of the same, less a reserve fund of 50 percent, (the “Progress Payments”), which
shall be held by the Railroad as security for the completion of the Work and its
several parts, shall be paid to the Contractor.

 
 
5

--------------------------------------------------------------------------------

 

 
2.
Upon completion of the Work, the Railroad’s representative shall make a final
estimate of the Work performed and materials furnished pursuant to this
Agreement, which shall include, if necessary, the reconciliation of Estimates
(defined above). Following the final estimate, upon presentation by Contractor
to the Railroad’s representative of satisfactory evidence that the Work has been
performed and delivered up to the Railroad free of all claims and liens, and in
accordance with the Agreement, the Contractor shall present a final invoice and
Railroad shall, after the expiration of a period of thirty five (35) days from
the completion of the Work, pay over to the Contractor all of the reserve fund
of 50 percent, net of any adjustments required by the reconciliation herein
described, if applicable. In the event that the Railroad’s representative
determines that there is insufficient evidence that the Work is free from all
liens and claims, the Railroad shall not be obligated to pay over to the
Contractor all of the reserve fund upon the expiration of the 35-day period. The
Railroad shall have the right, at its option, to retain all or such portion of
the reserve fund as it desires until the time allotted by law for the filing
upon or against the Work shall have expired and until all liens filed upon or
against the Work shall have been fully paid.

 
Section 11.           PAYMENT OF WAGES AND PAYROLL TAXES.
 
A.           The Contractor shall pay the wages and salaries of the officers,
agents, and employees of the Contractor in strict accordance with all applicable
law, including those relating to wages, prevailing wages, minimum wages, working
hours, overtime and working conditions. The Contractor agrees to accept
exclusive liability for the payment of any and all payroll taxes or
contributions for unemployment insurance or old age pensions or annuities which
are measured by the wages, salaries or other remuneration paid to the employees
of the Contractor or measured by the performance by Contractor of the Work, or
the furnishing of equipment, tools, or materials, as provided herein. The
Contractor further agrees to reimburse the Railroad for any of such of the
aforesaid taxes and contributions as by law the Railroad may be required to pay.
The Contractor agrees to comply with all valid administrative regulations
respecting the assumption of liability for the aforesaid taxes and contributions
and the supplying of information to the proper authorities.
 
B.           The Contractor agrees to comply with the provisions of 29 CFR, Part
470, if applicable.
 
Section 12.           GENERAL INDEMNITY.
 
A.           Except to the extent that Claims (defined below) are finally
determined through the arbitration mechanism set forth herein (the
“Arbitration”) as being caused by the intentional misconduct or gross negligence
of the Railroad and/or its employees, Contractor shall indemnify and hold
harmless the Railroad from all fines, judgments, awards, claims, demands,
liability, losses, damages and expenses (including attorney fees and costs) (the
“Claims”), for injury or death to all persons, including Railroad’s and
Contractor’s employees, and for loss and damage to property belonging to any
person (including environmental claims) arising in any manner in the performance
of this Agreement or the breach by Contractor of any provision of this
Agreement. CONTRACTOR’S INDEMNIFICATION OBLIGATION HEREUNDER IS EXPRESSLY
INTENDED TO INCLUDE INDEMNIFICATION FOR ALL CLAIMS, INCLUDING THOSE CAUSED OR
ALLEGED TO BE CAUSED BY THE PARTIAL OR SOLE NEGLIGENCE OF THE RAILROAD AND/OR
ITS EMPLOYEES, WHETHER ACTIVE OR PASSIVE.  TO THE EXTENT IT MAY LAWFULLY DO SO,
CONTRACTOR WAIVES ANY AND ALL DEFENSES UNDER WORKER’S COMPENSATION OR INDUSTRIAL
INSURANCE ACTS TO SO INDEMNIFY THE RAILROAD.
 
 
6

--------------------------------------------------------------------------------

 
 
B.           To the extent that Nebraska Revised Statute Section 25-21, 187 is
determined to apply to this Agreement, then Contractor’s indemnity obligation as
set forth in the preceding paragraph shall not apply and Contractor’s indemnity
obligation shall be as follows:
 
Contractor shall indemnify and hold harmless the Railroad for all fines,
judgments, awards, claims, demands, liability, losses, damages and expenses
(including attorney fees and costs) (the “Claims”), for injury or death to all
persons, including the Railroad’s and Contractor’s employees, and for loss and
damage to property belonging to any person (including environmental claims)
arising in any manner in the performance of this Agreement or the breach by
Contractor of any provision of this Agreement. CONTRACTOR’S INDEMNIFICATION
OBLIGATION HEREUNDER IS EXPRESSLY INTENDED TO INCLUDE INDEMNIFICATION FOR CLAIMS
CAUSED OR ALLEGED TO BE CAUSED BY THE NEGLIGENCE (PARTIAL OR SOLE) OF THE
RAILROAD AND/OR ITS EMPLOYEES EXCEPT TO THE EXTENT OF THE ACTIVE NEGLIGENCE OF
RAILROAD AND/OR ITS EMPLOYEES AS FINALLY DETERMINED BY ARBITRATION.  TO THE
EXTENT IT MAY LAWFULLY DO SO, CONTRACTOR WAIVES ANY AND ALL DEFENSES
UNDER WORKER’S COMPENSATION OR INDUSTRIAL INSURANCE ACTS TO SO INDEMNIFY THE
RAILROAD.


C.           THE INDEMNIFICATION OBLIGATION ASSUMED BY CONTRACTOR SHALL INCLUDE
ANY CLAIMS, SUITS OR JUDGMENTS BROUGHT AGAINST THE RAILROAD UNDER THE
FEDERAL EMPLOYER’S LIABILITY ACT, INCLUDING CLAIMS FOR STRICT LIABILITY UNDER
THE SAFETY APPLIANCE ACT OR THE BOILER INSPECTION ACT.


D.           Contractor further agrees, at its expense, in the name and on
behalf of the Railroad, at the Railroad’s discretion and with counsel reasonably
satisfactory to the Railroad, to adjust, settle or appear and defend (“Defend”)
all Claims made against the Railroad. The Railroad shall give notice to
Contractor, in writing, of the receipt or pendency of such Claims, and thereupon
Contractor shall proceed to Defend, protect, indemnify, and save harmless
Railroad from and against all such Claims. Contractor shall not settle any Claim
in any manner that would impose any expense, penalty, obligation or limitation
on Railroad without the Railroad’s prior written consent. The Railroad shall
have the right, but not the obligation, to Defend any Claim, and if Railroad
opts to Defend, Contractor shall nonetheless be obligated to protect, indemnify,
and save harmless the Railroad from and against all Claims. If Contractor
disputes indemnification, Contractor shall nevertheless Defend, and the Railroad
shall reimburse Contractor for any portion of the damages, judgments, decrees,
attorney fees, costs, and expenses that is determined through Arbitration not to
be attributable to Contractor’s indemnification obligation hereunder.
 
E.           In addition to any other provision of this Agreement, in the event
that all or any portion of this Section shall be deemed to be unenforceable for
any reason, including without limitation as a result of a decision of an
applicable court, legislative enactment or regulatory order, the parties agree
that this Section shall be reformed in Arbitration to make it enforceable and to
reflect the intent of the parties, which is that Contractor shall indemnify and
hold harmless the Railroad to the fullest extent permitted by applicable law.
 
F.          The obligations of this Section shall survive any termination of
this Agreement.
 
Section 13.          OSHA HAZARD COMMUNICATION STANDARD
 
A           In accordance with the Hazard Communication Standard (“HCS”) issued
by the Occupational Safety and Health Administration (“OSHA”) (29 CFR Part
1910.1200), the Railroad has developed and implemented its Hazard Communication
Program. At the specific Railroad facilities where potentially hazardous
chemicals may be present, the Railroad maintains a copy of its Hazard
Communication Written Plan (“Written Plan”) which, among other things, includes
a list of hazardous chemicals that may be present at the facility involved and
the availability of Material Safety Data Sheets (MSDS). The Written Plan is
available for review by the Contractor and any of its officers, employees, and
agents.

 
7

--------------------------------------------------------------------------------

 
 
B.           The Contractor shall determine if the Work under normal conditions
or in a foreseeable emergency will expose the Contractor, its officers,
employees, or agents to any hazardous chemicals on Railroad property as listed
in the Written Plan and if so shall (1) review the Written Plan for the specific
facility involved; and (2) inform its officers, employees, and agents of such
hazardous chemicals and that they may review the Railroad’s Written Plan and
-obtain copies of applicable MSDS.
 
C.           The HCS also requires that the parties to this Agreement exchange
MSDS, as well as any additional information about precautionary measures
necessary to protect both parties’ employees where exposure may occur. The
Contractor shall provide such information to the Railroad, its officers,
employees, and agents, before the Contractor uses any hazardous chemicals (as
defined in the HCS) in, on, or about any premises or facilities of the Railroad.
 
Section 14.           SAFETY; RAILROAD TRAFFIC; MINIMUM SAFETY REQUIREMENTS


A.           Safety is of paramount importance. Contractor shall take all
reasonable precautions and is solely responsible for the safety of, and shall
provide protection to prevent damage, injury, or loss to, all persons who would
reasonably be expected to be affected by the Work, including individuals
performing Work, employees of Railroad and its consultants, visitors to the Job
Site and members of the public who may be affected by the Work. Contractor
shall- at a minimum at all times comply with all health and safety requirements
contained in the Agreement, including Railroad’s “Minimum Safety Requirements
for UPRR Contractors” attached hereto, and all health and safety requirements
provided under applicable law. Contractor is responsible for complying with such
additional safety requirements as Contractor deems necessary or appropriate, and
notifying Railroad if Contractor believes that any of Railroad’s Minimum Safety
Requirements for UPRR Contractors are inconsistent with safety.


B.           Contractor shall perform the Work without interfering in any manner
with continuous and uninterrupted use of the tracks and property of Railroad.
Contractor will be responsible for any damages that may be sustained by Railroad
or other companies using the tracks, caused by interference that could have been
avoided by proper handling of the Work. If the handling of the Work may cause
interference with the operation of Railroad’s tracks or use of the property of
Railroad, Contractor shall obtain written instructions from the Railroad’s
representative as to the proper method of handling of the Work.


C.           Contractor shall notify Railroad at least forty-eight (48) hours in
advance of the performance of any work by Contractor in which any person or
equipment will be within twenty-five (25) feet of any track, or will be near
enough to any track that any equipment extension (such as, but not limited to, a
crane boom) will reach to within twenty-five (25) feet of any track. Upon
receipt of such notice, Railroad shall determine and inform Contractor whether
flaggers need to be present.


Section 15.           RIGHT TO STOP WORK; EXTRA WORK.


It is understood and agreed that the Railroad shall have the right to stop the
Work or make changes in the amount, dimensions or character of the Work as, in
the opinion of the Railroad, the interests of the Work or of the Railroad may
require; and if any such stoppage, changes or alterations should diminish the
quantity of the Work, they shall not constitute a claim for damages for
anticipated profits on the Work so dispensed with. Any increase in the amount of
Work that may result from such changes, shall be paid for at the same rates as
similar work is herein contracted to be paid for; and, if such work is not
similar to that herein contracted for, the Contractor shall submit information
concerning the nature of the same to the Railroad before such work is commenced,
and provided the Railroad agrees that the work is dissimilar, it shall be
classified as “Extra Work” and paid for at prices to be agreed upon between the
Railroad and the Contractor prior to the commencement of the same; but, if the
Contractor and the Railroad are unable to agree upon a price for such Extra
Work, the Railroad may enter into a contract with any other party or parties for
its execution or may itself perform any and all such Extra Work without any
liability or obligation to Contractor with respect to such work.
 
 
8

--------------------------------------------------------------------------------

 

Section 16.           CONTRACTOR’S BOOKS AND RECORDS - AUDITING.
 
A.           The Contractor agrees that it will maintain comprehensive records
of its employees, its equipment and the Work performed under this Agreement. The
Contractor will keep these records available for inspection by the Railroad’s
auditors or its authorized representatives for a period of three (3) years
following completion of the Work or expiration or termination howsoever of this
Agreement.
 
B.           At any time during the three year period, during which the records
are maintained by the Contractor, the Railroad or its authorized representatives
shall have the right to audit the Contractor’s records to determine the accuracy
of bills submitted by the Contractor under the Compensation section hereof. The
Contractor agrees to reimburse the Railroad for amounts billed to the Railroad
that are not supported by the records maintained by the Contractor.
 
Section 17.           INTERFERENCE WITH RAILROAD TRAFFIC.
 
The Contractor shall conduct its operations so as not to interfere with the
continuous and uninterrupted use and operation of the railroad tracks and
property of the Railroad. Operations of the Railroad and work performed by
Railroad personnel are expected by the Contractor and, though they may delay the
Contractor’s work, shall not be the basis for claims by the Contractor for
additional compensation under this Agreement.


Section 18.           ASSIGNMENT - SUBCONTRACTING.
 
A.           The Contractor shall not assign or subcontract this Agreement, or
any interest therein, without the written consent of the Railroad and any
attempt to so assign or subcontract without the written consent of the Railroad
shall be void. If the Railroad gives the Contractor permission to subcontract
all or any portion of the Work, the Contractor is and shall remain responsible
for all work of subcontractors and all work of subcontractors shall be governed
by the terms of this Agreement.


B.           The Contractor agrees to comply with the provisions of 29 CFR, Part
470, if applicable.
 
Section 19.           MODIFICATION - WAIVER OF DEFAULT - ENTIRE AGREEMENT.
 
No waiver, modification or amendment of this Agreement shall be of any force or
effect unless made in writing, signed by the Contractor and the Railroad and
specifying with particularity the nature and extent of such waiver, modification
or amendment. Any waiver by the Railroad of any default by Contractor shall not
affect or impair any right arising from any subsequent default. This Agreement
and the attachments attached hereto and made a part hereof constitute the entire
understanding between Contractor and the Railroad and cancel and supersede any
prior negotiations, understandings or Agreements (including any master agreement
for similar services, if applicable), whether written or oral, with respect to
the Work or any part thereof. The terms and conditions of this Agreement are not
subject to any previous agreements between the parties, including any master
agreements for similar services provided by Contractor. The parties agree that
the terms of this Agreement shall govern.

 
9

--------------------------------------------------------------------------------

 

Section 20.           CONTRACTOR ACCOUNTING RECORDS.
 
A.           PAYROLL RECORDS.
 
Contractor’s payroll records shall comply with the U.S. Department of Labor --
Fair Labor Standards Act (FLSA) and other requirements of the Railroad set forth
in this Agreement. Contractor shall maintain the following payroll records for
any employees performing any of the Work under this Agreement:
 
 
1)
Employee’s full name and social security number

 
2)
Address, including zip code

 
3)
Birth date, if younger than 19

 
4)
Occupation

 
5)
Time and day of week when employee’s work week begins

 
6)
Hours worked each day

 
7)
Total hours worked each workweek

 
8)
Basis on which employee’s wages are paid (e.g. “$6 an hour”, “$220 a week,” or
“piecework”)

 
9)
Regular hourly pay rate

 
10)
Total daily or weekly straight-time earnings

 
11)
Total overtime earnings for the workweek

 
12)
All additions to or deductions from the employee’s wages

 
13)
Total wages paid each pay period

 
14)
Date of payment and the pay period covered by the payment

 
15)
Other client(s) for whom employee performed work during any pay period where
employee worked for the Railroad hereunder, the location of such work and time
spent performing such work

 
16)
The job location(s) where employee performed work hereunder

 
17)
The equipment operated by the employee

 
18)
Payroll accounting registers

 
19)
Forms W4, W-2, 1099

 
20)
Canceled payroll checks



B.            EMPLOYEE TIMESHEETS.
 
The Contractor shall maintain daily employee timesheets for BOTH hourly and
salaried employees (including owners and officers who perform any part of the
Work hereunder, which identify items a), f), o), p), and q above). The same
requirement applies to contracted labor.
 
C.            SUBCONTRACTOR/VENDOR AND EQUIPMENT LIST.
 
The following records or documentation will be required for subcontracted work,
materials provided, and equipment owned, rented or leased:
 
SUBCONTRACTOR/VENDOR.
 
 
1.
Copy of subcontractor or vendor invoice(s) indicating client served

 
 
2.
Accounting records, including canceled checks

 
EQUIPMENT LIST.
 
 
1.
Owned equipment

 
 
2.
Rented and/or leased equipment

 
Section 21.            SPECIAL PROVISIONS.
 
All disposal facilities used by the Contractor for disposal of Railroad
materials shall be pre-approved by a representative of the Railroad’s
Environmental Management Group.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 22.            NONDISCLOSURE OF INFORMATION.
 
Unless specifically authorized in writing by the Railroad, the Contractor will
hold confidential and not disclose to any party, any technical or other
material, information or data which may become known to the Contractor by reason
of its performance of the Work under this Agreement, except for such information
that is publicly disclosed by the Railroad. Upon the expiration or termination
of this Agreement, the Contractor will promptly return to the Railroad any and
all material, information or data, including software, deemed confidential by
the Railroad. The provisions of this Section shall survive termination or
expiration of this Agreement and shall last indefinitely unless rescinded in
writing by the Railroad. Unless directed by court order, neither the Contractor
nor its agents or employees will act as an expert witness or consultant or
otherwise assist, aid or render services in any way for any attorney,
consultant, expert or party associated with litigation against the Railroad as
it pertains to the Work provided under this Agreement, whether such services are
rendered gratuitously or for compensation.


Section 23.            CONTROLLED ACCESS POLICY


Railroad and Contractor have a mutual interest in providing a safe workplace for
the existing employees of both parties and in maintaining the integrity and
security of the cargo entrusted to them. To help insure this goal, Railroad has
instituted a Controlled Access Policy. All persons seeking admission to Railroad
property will apply (the “Applicants”) for admission to the property. Contractor
will conduct background investigations of Applicants prior to their admission to
the property.
 
Prior to any new or existing employee of the Contractor working at or regularly,
visiting any Railroad facility, Contractor shall register with the approved risk
assessment company.


A.           Contractors must register with the Railroad’s approved risk
assessment company.


B.           Contractors must then present and secure Background Check Consent
Forms from each of their employees who are, in the course of their ditties,
providing services to the Railroad.


C.           Any of contractor’s employees who refuses to provide consent to a
background check will not be allowed to provide services to the Railroad.


D.           Contractors will then submit SSN’s of the individuals they employ
who will require a photo identification badge (the “Identification Badge”) to
the Railroad’s approved risk assessment company via the website.
 
E.           Contract employees (“Contractees”) will then submit a photo of
themselves and complete the program testing on-line via the Railroad’s approved
risk assessment company’s website.
 
F.           The program testing requires “Security Awareness” and when
applicable to the type of service being provided, an “Engineering Safety
Training Orientation and Test”, a “Mechanical Safety Training Orientation and
Test”, and an “Automobile Load/Unload Contractor Safety Orientation Course”.
 
G.           After the Contractee satisfactorily completes the examination, a
background investigation is automatically triggered.
 
H.           The Railroad’s approved risk assessment company program will then
score the investigation to validate whether an individual meets all the criteria
for the Railroad.
 
I.           When a satisfactory score is rendered, the Railroad’s approved risk
assessment company will automatically print an Identification Badge authorizing
access to Railroad property and mail the Identification Badge to the
Contractor’s business address for distribution to the Contractee.

 
11

--------------------------------------------------------------------------------

 
 
J.           The Contractee is responsible for wearing that badge and carrying
another form of government issued ID at all times when on railroad property.
 
K.           All communication regarding Contractor’s employees should be
addressed to:
 
Bill Chandler
Union Pacific Railroad Company - Safety Department
137 West 200 North
Hyde Park, UT 84318
Phone (435)563-8253   Fax (435)563-8295
E-mail: WLCHANDL@up.com


L.           The Contractor shall be responsible for managing and recovering the
Identification Badge from their employees who resign, retire or are terminated.


M.           Railroad shall have the right to reject any candidate to the extent
permitted by all applicable law.


N.           To the extent that any portion of these requirements violate a law,
ordinance, statute, or regulation that portion shall be ignored and applicant
shall comply with all remaining portions of the application process.


It is expected that the Contractor will be primarily responsible for enforcement
of this program, however, both the Railroad and the Federal Railroad
Administration will be auditing for compliance. Should any Contractor be found
out of compliance, any and all fines or penalties incurred will be the sole
obligation of the Contractor.
 
Section 24.           ARBITRATION


In the event of a disagreement between the parties as to the interpretation or
implementation of this Agreement, Railroad and Contractor shall follow the
procedures set forth below:


A.           Either party may initiate arbitration of an unresolved dispute by
providing the other party written notice that specifically identifies the
question(s) to be submitted for arbitration.


B.           Arbitration shall be governed by the rules of the American
Arbitration Association applying to commercial disputes but such arbitration
shall not occur under the auspices of the American Arbitration Association.


C.           Venue for the arbitration shall be in Omaha, Nebraska. Railroad and
Contractor shall confer in an effort to agree on a former federal judge or
magistrate judge as an arbitrator (the “Arbitrator”). If the parties are unable
to agree on the Arbitrator, either or both parties may request that the
Arbitrator is selected by the Chief Judge of the United States District Court
for the District of Nebraska.


D.           Railroad and Contractor shall follow such rules of discovery as are
set by the Arbitrator. The Arbitrator may issue the arbitration decision, which
shall be in writing and delivered to both parties. The Arbitrator is empowered
to award injunctive relief or other equitable relief, damages, or such other
remedies as the Arbitrator concludes are Just and equitable, provided that a
court could have provided such a remedy, and further provided that the remedy
does not impact/affect the Railroad’s operations. The arbitration decision shall
be conclusively binding on the parties. Payment of damages or awards pursuant to
the arbitration decision shall be made within thirty (30) days. The parties may
enforce arbitration decisions in an appropriate court.


E.           Unless otherwise directed by Railroad, Contractor shall continue
performance under this Agreement during any arbitration.

 
12

--------------------------------------------------------------------------------

 
 
F.           The parties shall each bear their own attorney fees and other costs
or arbitration unless the Arbitrator concludes that either party has been
dilatory or otherwise not participated in the arbitration procedure in good
faith, in which case attorney fees and costs may be awarded against such party.
 
G.           Railroad and Contractor agree to keep as confidential and not to
disclose to any person not a party to this Agreement any settlement made by or
between the parties or any decision or findings made by the Arbitrator, unless
required to disclose such decisions and findings by a court of competent
jurisdiction or otherwise by law. Railroad and Contractor further agree to
jointly seek a protective order against any person not a party to this Agreement
from attempting or seeking to discover any settlement reached or decisions or
findings made apportioning fault or liability between the parties hereunder. The
parties intend that this Arbitration procedure shall be conducted so as to
assure that no third person in any other proceeding will be able to assert that
either party herein has made an admission of fault or negligence or is
collaterally estopped to deny such fault or negligence. Railroad and Contractor
agree to cooperate in the defense of any lawsuit brought against either or both
of them by a third party (including employees).
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the date first herein written.


UNION PACIFIC RAILROAD COMPANY
WOOD ENERGY GROUP INC.
                       
By:
/s/Charles R. Glecker
 
By:
/s/Greg Smith
 
General Director - Contract Services
Title: President

 
 
13

--------------------------------------------------------------------------------

 